Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue on June 27, 2022.

The application has been amended as follows: 

Claim 2, last line delete “and”.
Claim 2, last line, prior to the period, insert “and an intergrowth molecular sieve of AlPO4-34 and AlPO4-18”.
Claim 12, line 2, after “oC”, insert a comma.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

With respect to the ‘514 reference, the particle sizes of the components are not really specified, and they appear to be in powder form, which is not indicative of mm size particles.  They are further tableted together, indicating that there are no individual particles in the product material.  With respect to the ‘557 reference, although the geometric spacing could conceivably support mm sized particles, the restriction of the metal oxide materials to nanometric dimensions renders the instant  claims discernable from the composition of ‘557.  The provided affidavit under 35 USC 132 provides further evidence that the size ranges of the individual particles impact the conversion and the product makeup.
The composition claims having been found allowable, the restriction requirement is hereby withdrawn and the non-elected claims have been rejoined and examined for patentability.  The production of the claimed particles and the use of the particles are distinct from the prior art of record for the same reasons that the composition is distinct from the prior art of record.
Applicant’s claims still contain aluminophosphate designations such as “AlPO4-34” which are not common in this area of technology.  Applicant asserts that this language is “routinely used in scientific literature”.  As applicant may be his own lexicographer, the examiner has left this terminology in the instant claims.  However, these designations cannot be considered “routine” when the Database of Zeolite Structures does not use this terminology.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

/E.D.W/Primary Examiner, Art Unit 1732